Citation Nr: 1739514	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 40 percent for urinary incontinence, residual of multiple sclerosis.

3.  Entitlement to a rating in excess of 40 percent for neuropathy of the right upper extremity, residual of multiple sclerosis.

4.  Entitlement to a rating in excess of 30 percent for neuropathy of the left upper extremity, residual of multiple sclerosis.

5.  Entitlement to a rating in excess of 20 percent for neuropathy of the right lower extremity with disturbances in gait and balance, residual of multiple sclerosis.

6.  Entitlement to a rating in excess of 20 percent for neuropathy of the left lower extremity with disturbances in gait and balance, residual of multiple sclerosis.

7.  Entitlement to a rating in excess of 30 percent for headaches, residual of multiple sclerosis.

8. Entitlement to a rating in excess of 10 percent for bowel dysfunction, residual of multiple sclerosis.

9.  Entitlement to a compensable rating for impotence, residual of multiple sclerosis.

10.  Entitlement to a rating  in excess of 30 percent for swallowing difficulty, residual of multiple sclerosis.  

11.  Entitlement to a compensable rating for optic atrophy of the left eye, residual of multiple sclerosis.

12.  Entitlement to an effective date earlier than January 29, 2010 for the award of service connection for headaches, residual of multiple sclerosis.

13.  Entitlement to an effective date earlier than January 29, 2010 for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran initially claimed entitlement to an increased rating for multiple sclerosis on January 29, 2010, and appealed a June 2010 rating decision that continued a 30 percent rating for multiple sclerosis.

During the course of the Veteran's appeal, in an August 2015 rating decision, the RO determined that separate evaluations for manifestations of the Veteran's multiple sclerosis were warranted, including swallowing difficulty, neuropathy of the right and left lower extremities, and bowel dysfunction.  The RO also assigned increased ratings for right and left upper extremity neuropathy, urinary incontinence, and headaches, and granted the claim for TDIU at that time.  Effective dates of January 29, 2010 were assigned.  The RO discontinued the 30 percent rating for multiple sclerosis that was initially appealed.  

The Veteran is presumed to seek the maximum rating for an increased rating claim absent a clear indication to the contrary. See AB v. Brown, 6 Vet. App. 35, 39   (1993).  As higher ratings for each manifestation of multiple sclerosis are available, these matters remain on appeal, as indicated on the title page.

The RO also assigned a 100 percent rating for cognitive and major depressive disorder; as a total schedular evaluation was awarded for this manifestation of multiple sclerosis, it is not before the Board.

While the Veteran initially requested a Board hearing on his VA Form 9, Appeal to the Board, he subsequently withdrew his request in a November 2015 written correspondence.  The Board will accordingly proceed with appellate review on these matters.
FINDINGS OF FACT

1.  Sleep apnea is not shown by the record.

2.  The Veteran's urinary incontinence, residual of multiple sclerosis, is productive of urinary frequency with a daytime voiding interval of less than one hour; voiding dysfunction requiring use of an appliance or absorbent materials is not shown.

3. The Veteran's neuropathy of the right upper extremity, residual of multiple sclerosis is not manifested by more than moderate incomplete paralysis of the upper radicular group of the right (major) extremity.

4. The Veteran's neuropathy of the left upper extremity, residual of multiple sclerosis, is not manifested by more than moderate incomplete paralysis of the upper radicular group of the left (minor) extremity.

5.  The Veteran's neuropathy of the right lower extremity with disturbances in gait and balance, residual of multiple sclerosis, is not manifested by more than moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's neuropathy of the left lower extremity with disturbances in gait and balance, residual of multiple sclerosis, is not manifested by more than moderate incomplete paralysis of the sciatic nerve.

7.  The Veteran's headache disability is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  The Veteran's bowel dysfunction, residual of multiple sclerosis, is productive of moderate occasional leakage; frequent exacerbations are not shown.

9.  The Veteran's erectile dysfunction does not result in any deformity of the penis.

10.  The Veteran's swallowing difficulty has approximated moderate stricture of the esophagus and has not been manifested by disability comparable to severe stricture of the esophagus, permitting liquids only.

11.  The Veteran's optic neuritis has not caused central visual acuity worse than 20/40 corrected distance vision in the eyes.

12.  In October 2013, the Veteran filed a claim for compensation for headaches, and on January 29, 2010, the Veteran filed a claim for increased rating for multiple sclerosis; neither an informal nor a formal claim for headaches or headache-related complications of multiple sclerosis-was received prior to that date.

13.  Prior to January 29, 2010, the Veteran failed to meet the schedular requirements for a TDIU and the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected multiple sclerosis and residuals including urinary incontinence and neuropathy of the right and left upper extremities, or tinnitus.  Factors warranting a referral for TDIU on an extraschedular basis prior to January 29, 2010, are not present.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a rating in excess of 40 percent for urinary incontinence, residual of multiple sclerosis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.115b, Diagnostic Code 7542.

3.  The criteria for a rating in excess of 40 percent for neuropathy of the right upper extremity, residual of multiple sclerosis, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8510 (2016).

4.  The criteria for a rating in excess of 30 percent for neuropathy of the right upper extremity, residual of multiple sclerosis, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8510.

5.  The criteria for a rating in excess of 20 percent for neuropathy of the right lower extremity with disturbances in gait and balance, residual of multiple sclerosis, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520.

6.  The criteria for a rating in excess of 20 percent for neuropathy of the left lower extremity with disturbances in gait and balance, residual of multiple sclerosis, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520.

7.  The criteria for a 50 percent rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100.

8.  The criteria for a rating in excess of 10 percent for bowel dysfunction, residual of multiple sclerosis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Codes 7322-7323.

9.  The criteria for a compensable rating for impotence, residual of multiple sclerosis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.115b, Diagnostic Code 7522.

10.  The criteria for a rating in excess of 30 percent for swallowing difficulty, residual of multiple sclerosis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.113, 4.114, Diagnostic Code 7319 (2016).

11.  The criteria for a compensable rating for optic neuritis of the left eye, residual of multiple sclerosis, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.76, 4.79, Diagnostic Code 6026 (2016).

12. The criteria for an effective date earlier than January 29, 2010 for the award of service connection for headaches are not met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

13.  The criteria for an effective date earlier than January 29, 2010, for the award of a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In an October 2013 written correspondence, the Veteran requested service connection for sleep apnea.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The regulation, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a), and not to the disability claimed on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed sleep apnea.  The Veteran denied frequent trouble sleeping on April 1995 report of medical history at discharge.  No related abnormalities were noted on April 1995 discharge examination.

Following service, various VA and private treatment records do not indicate diagnosis or treatment for sleep apnea.  An October 2011 report from Dr. K. notes that a sleep disorder with redundant palatal soft tissue was suspected; however, there is no indication in any treatment records of diagnosis or treatment of a sleep disorder.  On VA examination in May 2015, the Veteran was afforded a VA QTC examination pertaining to this multiple sclerosis.  At that time, the examiner determined that the Veteran did not have a sleep disorder, to include sleep apnea, attributable to multiple sclerosis.

Neither the Veteran nor his representative have presented or identified any information or evidence related to diagnosis or treatment of sleep apnea, and neither has presented any arguments or contentions as to why service connection is warranted for this disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As there is no disability, the Board does not reach the issue of whether the claimed disability is related to service.

In the absence of a current disability, service connection cannot be established. See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

At the outset, the Board notes that the Veteran's multiple sclerosis residuals are identified as 8018 for multiple sclerosis, with the appropriate diagnostic code following a hyphen.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

A.  Urinary Incontinence

The Veteran's urinary problems stemming from his multiple sclerosis are rated as 40 percent disabling pursuant to the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7542.  In turn, Diagnostic Code 7542 provides that the disability should be rated as a voiding dysfunction under the criteria of 38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  

With respect to voiding dysfunction, the wearing of absorbent material that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating where the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is assigned where the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day is warranted.  38 C.F.R. § 4.115b.

In regard to urinary frequency, a maximum 40 percent rating is warranted for daytime voiding interval of less than one hour, or; awakening to void five or more times per night. 38 C.F.R. § 4.115b.

As for obstructed voiding, a 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115b.

On VA QTC examination in March 2010 pertaining to the Veteran's multiple sclerosis, the examiner noted that there was no urinary incontinence.

A November 2010 VA neurology nurse practitioner's note reflects that the Veteran had an overactive bladder and he had some urinary incontinence.  He stated that he had some studies done and stated that he did not have any residual urine in the bladder.  He was assessed with urinary urgency.

On VA QTC examination in February 2012 pertaining to the Veteran's multiple sclerosis, the examiner noted that there was no voiding dysfunction or urine leakage attributable to the Veteran's multiple sclerosis.

On VA examination in May 2015, the Veteran reported urine leakage with increase in urinary frequency.  

The examiner noted that the Veteran's urinary leakage did not require the wearing of absorbent materials or use of an appliance.  His daytime voiding interval was less than 1 hour, and he awoke at night to void 3 to 4 times per night.  Signs or symptoms of obstructed voiding included slow or weak stream.  He did not have a history of recurrent bladder or urethral infections.  The examiner indicated that the Veteran had a neurogenic bladder.

The examiner diagnosed urinary incontinence and indicated that the disability impacted his ability to work in that he would have difficulty completing tasks due to frequent restroom breaks.

In this case, the Veteran is in receipt of the maximum, 40 percent rating for urinary frequency.

The Board has considered whether the Veteran is entitled to a higher rating under urine leakage or obstructed voiding.  However, there is no indication of use of absorbent materials or an appliance for voiding dysfunction.  As noted above, 30 percent is the maximum rating assignable for obstructed voiding.  The Board has also considered other potentially applicable codes, but has found none.

According, the Board finds that a rating in excess of 40 percent for this disability is not warranted.

B. Neuropathy Right Upper Extremity

The Veteran's neuropathy of the right upper extremity is rated as 40 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8510.  Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals). Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.

In this case, the Veteran is reportedly right handed, and thus the major, and not minor, rating criteria apply.

An April 2009 Social Security disability evaluation report reflects that the Veteran's hand and fingers were within normal limits.  Grip was 4-5/5 in the bilateral hands.  Tone and sensation were normal.

Neurological examination was full for all extremities, and sensation was normal to fine touch.  Deep tendon reflexes were 2+.

In February 2010, the Veteran was seen by a VA neurologist, the Veteran reported a history of bilateral hand clumsiness and numbness that had persisted.  On neurological examination, the right side had more bulk and tone than the left.  Power was 5/5 throughout.  There was no pronator drift and he had normal fine finger movements.  Sensation was decreased in both hands, with normal graphesthesia.  

On VA examination in March 2010, the Veteran endorsed numbness in the hands and involuntary movements.  He also reported weakness.

Objectively, there was evidence of hand tremor at rest.  Neurological examination of the upper extremities revealed that motor function was within normal limits.  Sensory function was also within normal limits.  Right upper extremity reflexes revealed biceps jerk of 2+ and triceps jerk of 2+.  Right and left hand dexterity was within normal limits.

VA treatment records include a July 2010 neurology report noting that the Veteran had a history of right sided numbness, and still complained of bilateral numbness. He expressed that it felt like he was wearing mittens.  For the last year, he had been unable to keep his fingers still.

Motor, sensory and coordination examination were normal.  Deep tendon reflexes were 2+ throughout and symmetric.

A January 2012 VA treatment record reflects the Veteran's report of progressive numbness in the hands and feet.  

An October 2011 report from private physician Dr. K. reflects that he Veteran reported numbness in both hands since 2009.  There was full power in all muscles bilaterally and normal tone and bulk.  On sensory examination, his reported symmetric pinprick and vibrator.  Deep tendon reflexes were 1+.

A December 2011 Social Security disability evaluation completed by Dr. L. reflects that the Veteran ha difficulty distinguishing sharp from dull and could not feel a difference in coins when attempting to do this.

Motor examination showed no drift to the outstretched arms.  He did have decreased dexterity and decreased fine motor movements in both hands, with mild weakness at around 5-/5 bilaterally.  Reflexes were 2+ in the upper extremities.  He had decreased finger tapping and fine motor movements bilaterally, and decreased rapid early movements bilaterally.  Sensory examination showed diminished pinprick over both hands.  It was difficult to distinguish sharp from dull.  He had stereognosis of both hands.

On VA QTC examination in February 2012, the Veteran reported numbness of the hands.  The examiner indicated that Veteran did not have any muscle weakness in the upper extremities.

On neurological examination, strength in the upper extremities was normal.  Deep tendon reflexes were also normal.  Sensation testing was normal in the upper extremities.  The Veteran did not have muscle atrophy in the upper extremities.

On VA QTC examination of the peripheral nerves in May 2015, the Veteran reported numbness and tingling of the hands, and indicated that the condition had worsened.

Signs and symptoms attributable to a peripheral nerves condition included moderate constant and intermittent pain of the right upper extremity, moderate paresthsias, and moderate numbness.

Muscle strength testing of the right upper extremity was normal.  The Veteran did not have muscle atrophy.  Reflex examination revealed hypoactive (1+) reflexes for the right biceps, triceps, and brachioradialis.  Sensation was normal in the shoulder area, but decreased in the inner/outer forearm (C6/T1) and absent in the hand/fingers (C6-8).  

The examiner indicated that the disability involved mild incomplete paralysis of the right upper radicular group (5th and 6th cervicals).

The examiner diagnosed neurological impairment of the bilateral upper extremities.  The examiner indicated that the disability impacted the Veteran's ability to work, in that it caused numbness in the hands and difficulty with handling objects.

Private treatment records from Dr. F. dated in 2015 include a right upper extremity strength and motor function examination, which was normal.

The Veteran has been assigned a 40 percent rating for moderate incomplete paralysis of the right upper extremity.  In order to warrant a next higher, 50 percent rating, severe incomplete paralysis must be demonstrated.

With the exception of the May 2015 VA examination, motor, sensory, and strength examinations of the right upper extremity has yielded largely normal findings. There have been occasional deficits noted in strength, sensation, or reflexes, but not consistent, significant abnormality is indicated across exams and treatment records.  While sensation was decreased or absent on that examination in the forearm and hand it normal in the shoulder.  Other treatment records reflect some loss of sensation, but not absence.  Reflexes were diminished on examination in 2015 and on one other occasion, but not absent.  While strength was noted to be diminished on some occasions, the major of findings show full motor strength and there was no indication of muscle atrophy.  Moreover, examiner found the Veteran's disability to be consistent with no more than mild incomplete paralysis of the right upper radicular group.  The Board finds that therefore, severe incomplete paralysis has not been more nearly approximated.

Therefore, a rating in excess of 40 percent for neuropathy of the right upper extremities is not warranted.



C.  Neuropathy Left Upper Extremity

The Veteran's neuropathy of the left upper extremity is rated as 30 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8510.  As noted above, moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.

An April 2009 Social Security disability evaluation report reflects that the Veteran's hand and fingers were within normal limits.  Grip was 4-5/5 in the bilateral hands.  Tone and sensation were normal.

Neurological examination was full for all extremities, and sensation was normal to fine touch.  Deep tendon reflexes were 2+.

In February 2010, the Veteran was seen by a VA neurologist, the Veteran reported a history of bilateral hand clumsiness and numbness that had persisted.  On neurological examination, the right side had more bulk and tone than the left.  Power was 5/5 throughout.  There was no pronator drift and he had normal fine finger movements.  Sensation was decreased in both hands, with normal graphesthesia.  

On VA QTC examination in March 2010, the Veteran endorsed numbness in the hands and involuntary movements.  He also reported weakness.
 
Objectively, there was evidence of hand tremor at rest.  Neurological examination of the upper extremities revealed that motor function was within normal limits.  Sensory function was also within normal limits.  Left upper extremity reflexes revealed biceps jerk of 2+ and triceps jerk of 2+.  Right and left hand dexterity was within normal limits.

VA treatment records include a July 2010 neurology report noting that he had a history of right sided numbness, and still complained of bilateral numbness and expressed that it felt like he was wearing mittens.  For the last year, he had been unable to keep his fingers still.

Motor, sensory and coordination examination were normal.  Deep tendon reflexes were 2+ throughout and symmetric.

An October 2011 report from private physician Dr. K. reflects that he Veteran reported numbness in both hands since 2009.  There was full power in all muscles bilaterally and normal tone and bulk.  On sensory examination, his reported symmetric pinprick and vibrator.  Deep tendon reflexes were 1+.

A January 2012 VA treatment record reflects the Veteran's report of progressive numbness in the hands and feet.  

On VA QTC examination in February 2012, the Veteran reported numbness of the hands.  The examiner indicated that Veteran did not have any muscle weakness in the upper extremities.

On neurological examination, strength in the upper extremities was normal.  Deep tendon reflexes were also normal.  Sensation testing was normal in the upper extremities.  The Veteran did not have muscle atrophy in the upper extremities.

On VA QTC examination of the peripheral nerves in May 2015, the Veteran reported numbness and tingling of the hands, and indicated that the condition had worsened.

Signs and symptoms attributable to a peripheral nerves condition included mild constant and mild intermittent pain of the right upper extremity, moderate paresthsias, and moderate numbness of the left upper extremity.

Muscle strength testing of the left upper extremity was normal.  The Veteran did not have muscle atrophy.  Reflex examination revealed hypoactive (1+) reflexes for the left biceps, triceps, and brachioradialis.  Sensation was normal in the shoulder area, but decreased in the inner/outer forearm (C6/T1) and absent in the hand/fingers (C6-8).  

The examiner indicated that the disability involved mild incomplete paralysis of the left upper radicular group (5th and 6th cervicals).

The examiner diagnosed neurological impairment of the bilateral upper extremities.  The examiner indicated that the disability impacted the Veteran's ability to work, in that it caused numbness in the hands and difficulty with handling objects.

Private treatment records from Dr. F. dated in 2015 include a left upper extremity strength and motor function examination, which was normal.

The Veteran has been assigned a 30 percent rating for moderate incomplete paralysis of the left (minor) upper extremity.  In order to warrant a next higher, 40 percent rating, severe incomplete paralysis must be demonstrated.

With the exception of the May 2015 VA examination, motor, sensory, and strength examinations of the right upper extremity has yielded largely normal findings. There have been occasional deficits noted in strength, sensation, or reflexes, but not consistent, significant abnormality is indicated across exams and treatment records.  While sensation was decreased or absent on that examination in the forearm and hand, it was normal in the shoulder.  Other treatment records reflect some loss of sensation, but not absence.  Reflexes were diminished on examination in 2015 and on one other occasion, but not absent.  While strength was noted to be diminished on some occasions, the major of findings show full motor strength and there was no indication of muscle atrophy.  Moreover, examiner found the Veteran's disability to be consistent with no more than mild incomplete paralysis of the left upper radicular group.  The Board finds that therefore, severe incomplete paralysis has not been more nearly approximated.

Therefore, a rating in excess of 30 percent for neuropathy of the left upper extremity is not warranted.

D.  Neuropathy Right and Left Lower Extremities

The Veteran's neuropathy of the right and left lower extremities are each rated as 20 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This diagnostic code provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

An April 2009 Social Security disability evaluation report documents that Veteran was able to heel and toe walk.  The knees, ankles, and feet were within normal limits. Tone and sensation were normal.

Neurological examination was full for all extremities, and sensation was normal to fine touch.  Deep tendon reflexes were 2+.

On VA QTC examination in March 2010, the Veteran's posture and gait were noted to be normal.  He had difficulty performing balancing with the lower extremities, as the left side occasionally gave way.  He had no difficulty with weight bearing and ambulation.

Neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory function was also within normal limits.  Knee jerk and ankle jerk were 2+ bilaterally.  Cerebellar function was intact, Romberg's test was negative, and Babinski sign was negative.

On VA treatment in July 2010, motor, sensory and coordination examination of the lower extremities was normal.  Deep tendon reflexes were 2+ throughout and symmetric.  Toes were downgoing.

On VA treatment in August 2011, motor and coordination were grossly intact, though gait was very slightly wide-based and unsteady.

An October 2011 report from private physician Dr. K. reflects that the Veteran reported imbalance.  Objectively, there was full power in all muscles bilaterally, and muscle tone and bulk were normal.  He reported symmetric pinprick and vibrator sensation, but there was hyperesthesia to pinprick below the ankles in a stocking distribution.  Deep tendon reflexes were 1+ throughout.  Toes were downgoing bilaterally.  There was no ankle clonus.  Peripheral neuropathy in a stocking distribution was also noted.

A December 2011 evaluation completed by Dr. L. reflects that the lower extremities showed mild increased tone, but it was fully overcome.  He had mild weakness 5-/5 bilaterally.  Reflexes were 3+ for the knees.  Left ankle jerk showed several beats of clonus.  Plantar spots on the left were upgoing, while the right was silent.  Coordination showed mild heel-to-shin dystaxia on the left.  Sensory examination of the lower extremity showed diminished pinprick distally over both feet, more prominent on the left versus the right.  Vibratory sensation was mildly decreased.  Position sense was intact.  Gait showed that he ambulated normally with a normal stance.  He had difficulty balancing on either foot, more so on the left than the right.  Tandem walk was awkward and heel/toe was impaired.

A January 2012 VA treatment record reflects the Veteran's report of progressive numbness in the hands and feet.  He stated that he had been having balance problems, though he denied falls.  He had trouble maneuvering from seated to standing position, particularly from a vehicle.

On VA QTC examination in February 2012, the Veteran reported numbness of the feet.  The examiner indicated that Veteran did not have any muscle weakness in the lower extremities due to multiple sclerosis.

Neurologic examination revealed a normal gait.  Strength was normal in the bilateral lower extremities. Deep tendon reflexes were also normal.  Sensation was normal in the lower extremities except for the feet and toes (L5), which was decreased.  The Veteran did not have muscle atrophy attributable to multiple sclerosis.

On VA QTC examination of the peripheral nerves in May 2015, the Veteran reported numbness and tingling of the feet, and indicated that the condition had worsened.

Signs and symptoms attributable to a peripheral nerves condition included mild constant and mild intermittent pain of the right and left lower extremities, moderate paresthsias, and moderate numbness of the right and left lower extremities.

Muscle strength testing of the right and left lower extremities was normal.  The Veteran did not have muscle atrophy.  Reflex examination revealed hypoactive (1+) reflexes for the right knee, and ankle.  Sensation was normal in the upper anterior thigh, and thigh/knee, but decreased in the lower leg/ankle (L4/L5/S1) and absent in the foot/toes (L5).  

The Veteran's gait was described as slow with a slight shuffle.  His gait was abnormal due to balance issues associated with multiple sclerosis.

The examiner indicated that the disability involved mild incomplete paralysis of the right and left sciatic nerves.

The examiner diagnosed neurological impairment of the bilateral lower extremities.  The examiner indicated that the disability impacted the Veteran's ability to work, in that it caused numbness in the feet and difficulty walking due to loss of balance.

Private treatment records from Dr. F. dated in 2015 reflects that the Veteran reported problems with increased falling and balance.  He had a little tingling sensation in his toes.  Objectively, gait and station were normal.  Right and left lower extremity strength and motor function were normal.

In this case, the Veteran has been assigned 20 percent rating for right and left neuropathy and balance problems stemming from his multiple sclerosis.  A next higher, 40 percent rating requires disability approximating moderately severe incomplete paralysis of the sciatic nerve.  With the exception of the May 2015 VA examination, motor, sensory, and strength examinations of the lower extremities have yielded largely normal findings with only occasional instances of mild diminished sensation or strength, or decreased reflexes.  While sensation was decreased or absent in the ankles and toes on examination in 2015, it normal in the thighs. Reflexes were diminished, but not absent.  Motor strength was full and there was no indication of muscle atrophy.  Moreover, examiner found the Veteran's disability to be consistent with no more than mild incomplete paralysis of the sciatic nerves.  While the Veteran has reported occasional loss of balance and falls, he is able to walk and there is no indication of regular use of an assistive device.  In sum, the Board finds that a moderately severe disability has not been more nearly approximated.  

For the foregoing reasons, the Board concludes that ratings in excess of 20 percent for neuropathy with disturbances in gait and balance, residual of multiple sclerosis of the right and lower extremities must be denied.

E.  Headaches

The Veteran's headaches, residual of multiple sclerosis, are rated as 30 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, migraines are evaluated as follows: a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

On VA QTC examination in March 2010, the Veteran reported headaches, which he described as a dull ache in the cranium.  When the headaches occurred, he was able to take care of some household chores, but was unable to go to work.  He experienced a headache on average 1 time per day, lasting for 3 hours at a time.

On VA QTC examination in August 2014, the Veteran endorsed constant headache pain lasting a typical duration of more than 2 days.  The pain was located on the left side of the head.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  However, he did have prostrating attacks of non-migraine headache pain occurring once every 2 months.  He did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.

The examiner diagnosed headaches, and noted that the disability did not impact work.

A September 2014 VA treatment record reflects assessment of cluster headaches.

On VA examination in May 2015, the Veteran reported head pain which he described as pulsating or throbbing.  The headaches were also accompanied by nausea.  His head pain typically lasted 1 to 2 days at a time and was located on the right side of the head.  

The examiner indicated that the Veteran experienced characteristic prostrating attacks of migraine headaches pain once a month.  Prostrating attacks of non-migraine pain occurred more than once per month. He had very frequent prostrating and prolonged attacks of migraine and non-migraine headaches.

The examiner diagnosed migraine, including migraine variants, headaches.  The examiner indicated that the condition impacted his ability to work, in that the Veteran reported that he caused difficulties with irritability, concentration, and focus.

March and November 2015 progress notes from private physician Dr. F. reflect that the Veteran complained of daily headaches.  They were located in the right occipital lobe, aching in nature, but not associated with any other symptoms other than nausea.  He noted that these headaches usually occurred at night and made it difficult to sleep.

In this case, the 2015 VA examiner determined that the Veteran migraine headache disability was productive of very frequent, prostrating attacks.  These prostrating attacks of migraine headaches pain occurred once a month, and prostrating attacks of non-migraine pain occurred more than once per month. 

With regard to economic inadaptability, the Board notes that the Veteran has not been employed at any point relevant to the appeal.  However, the examiner's comments regarding the Veteran's inability to perform job tasks during a headache, and the Veteran's reports regarding the frequency and severity of his headache attacks indicates that the disability would be capable of producing severe economic inadaptability.

Accordingly, resolving a reasonable doubt in favor of the Veteran, the Board finds that the Veteran's headache disability more nearly approximates the criteria for a 50 percent rating, which contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board notes that a 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's headache, are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

F.  Bowel Dysfunction

The Veteran's bowel dysfunction, residual of multiple sclerosis, is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7322, for bacillary dysentery.  This diagnostic code, in turn, provides that the disability is to be rated as ulcerative colitis (Diagnostic Code 7323). 

Under Diagnostic Code 7323, moderate ulcerative colitis with infrequent exacerbations is rated as 10 percent disabling.  A 30 percent rating is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis, with numerous attacks a year and malnutrition, health only fair during remissions.  Finally, a 100 percent rating is warranted for pronounces ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

On March 2010 VA QTC examination, the Veteran denied experiencing any fecal leakage.

A November 2010 VA treatment report reflects that the Veteran reportedly experienced occasional bowel incontinence with diarrhea.  He was told to start using Metamucil.

On February 2012 VA QTC examination, the examiner determined that there was no bowel dysfunction due to the Veteran's multiple sclerosis.

A January 2013 emergency department report reflects that the Veteran was treated for acute nausea, vomiting, and diarrhea, probably of viral etiology.

On VA QTC examination in May 2015, the examiner noted that the Veteran had bowel impairment attributable to his multiple sclerosis.  This included occasional moderate leakage, but no other impairment.

In this case, the record reflects occasional bowel incontinence manifested by moderate, occasional leakage.  There is no indication of frequent exacerbations.  Based on the foregoing, the Board concludes moderately severe ulcerative colitis with frequent exacerbations is not demonstrated, and that a rating in excess of 10 percent is not warranted.

Again, the Board has considered other potentially applicable diagnostic codes, and in particular Diagnostic Code 7319 for irritable colon syndrome.  However, as the disability is not productive of severe disability manifested by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, the Board also find that a rating in excess of 30 under this code is not warranted. See 38 C.F.R. § 4.114, Diagnostic Code 7319. In addition, the Board has considered a higher rating under Diagnostic Code 7332 for impairment of sphincter control; however, as occasional involuntary bowel movements necessitating wearing of a pad have not been demonstrated, a higher rating under this diagnostic code is also noted warranted. See 38 C.F.R. § 4.114, Diagnostic Code 7332.

Accordingly, a rating in excess of 10 percent for bowel dysfunction, residual of multiple sclerosis, is not warranted.




G. Impotence

Impotence, residual of multiple sclerosis, is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Pursuant to Diagnostic Code 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

A February 2012 VA QTC examination indicates that the Veteran had erectile dysfunction due to multiple sclerosis.

On VA QTC examination in February 2013, the Veteran reported that erectile dysfunction began in 2002 and that he took Viagra as needed for the condition.  The Veteran did not have an orchiectomy.  No other related conditions were found on excavation.  Physical examination of the genitalia was normal.

The examiner diagnosed erectile dysfunction.

On VA examination in May 2015, the examiner noted diagnosis of erectile dysfunction, but otherwise indicated that examination of the penis, testes, and epididymis was normal.

VA treatment and private treatment records also reflect assessment of erectile dysfunction.

Here, the evidence reflects that the Veteran has erectile dysfunction, and that he receives special monthly compensation for loss of use of a creative organ.  In this case, the Veteran's erectile dysfunction is noncompensable under Diagnostic Code 7522 because there is no deformity shown.   Accordingly, a next-higher, 20 percent rating is not warranted.



H. Swallowing Difficulty

The Veteran's swallowing, residual of multiple sclerosis, is rated by analogy as 30 percent disabling under Diagnostic Code 7203 for stricture of the esophagus.  Under Diagnostic Code 7203, a 30 percent rating is warranted for moderate stricture of the esophagus, a 50 percent rating for severe stricture, permitting liquids only, and an 80 percent rating for stricture permitting passage of liquids only, with marked impairment of general health.    

On VA treatment in July 2010, the Veteran stated that he had occasional problems choking on his own spit for the last 2 years.  He had no problems with food.

On VA QTC examination in February 2012, the examiner indicated that the Veteran did not have any larynx and/or swallowing condition due to multiple sclerosis.

On VA QTC examination in May 2015, the examiner indicated that the Veteran's multiple sclerosis was productive of a swallowing conditions manifested by paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment, and mild swallowing difficulties.

An August 2015 private treatment report notes dysphagia with liquids and foods.

In sum, the record reflects that the Veteran experiences difficulty chewing and swallowing food.  However, the medical treatment records, VA examination reports, and private treatment records do not note the Veteran must consume liquids only and refer to difficulties chewing and swallowing solids.  

Therefore, the evidence of record shows that the Veteran is able to consume food, albeit with difficulty, and that his difficulties with chewing and swallowing are not severe, permitting liquids only.  There is no indication of severe impairment of health related to difficulties with chewing or swallowing of food.  Thus, the evidence shows that the Veteran's swallowing difficulty has not met or approximated the criteria for an increased rating, and a rating in excess of 30 percent for this disability must be denied.  
I.  Optic Atrophy of the Left Eye

The Veteran's optic atrophy of the left eye is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6026, for optic neuritis.  A note to this code indicates that the disability is to be evaluated on the basis of visual impairment.

With respect to loss of visual impairment, visual acuity is determined based on corrected distant vision. 38 C.F.R. § 4.76(b). The General Rating Formula for visual impairment reflects that a 10 percent rating is assigned for vision in one eye of 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye. A 20 percent rating is assigned for vision of 20/70 in one eye and 20/50 in the other eye; or, 20/100 in one eye and 20/50 in the other eye; or, 20/200 in one eye and 20/40 in the other eye; or, vision of 15/200 in one eye and 20/40 in the other eye. See 38 C.F.R. § 4.79.

On VA QTC examination in March 2010, the Veteran reported that he experienced floaters, but denied pain, glare, distorted vision, redness, swelling, halos, watering, enlarged images, or discharge.  He stated that he had not had any incapacitating episodes in the last 12 months due to his eye condition.

Testing of visual acuity revealed uncorrected distance vision of 20/25 in each eye and uncorrected near visual acuity of 20/200 in the right eye and 20/100 in the left eye.  His best-corrected distance visual acuity is 20/25 in each eye, and his best corrected near visual acuity was 20/20 in each eye.

External ocular examination was unremarkable.  The eye examination did not revealed diplopia.  The conjunctiva and cornea were normal.  Confrontation visual fields were full.  Formal Goldman Kinetic Perimetry was not performed as it was not necessary in the Veteran's case.  The examiner noted an impression of some very minimal signs of optic atrophy.  A diagnosis of status post optic neuropathy of the left eye, secondary to multiple sclerosis, along with presbyopia, was indicated.

On VA examination in May 2015, the Veteran reported onset of left eye optic neuritis in 1997 that resolved without treatment.

Testing of visual acuity revealed uncorrected distance vision of 20/40 or better bilaterally, and corrected distance vision of 20/40 or better bilaterally.  Uncorrected near vision was 20/200, which it was 20/40 or better bilaterally corrected.  The Veteran did not have diplopia.  Slit lamp and external eye examination was normal.  Internal eye examination was also normal.  The examiner indicated that the Veteran did not have a visual field defect.  He did not experience any incapacitating episodes attributable to an eye condition.

The examiner diagnosed optic neuritis of the left eye, resolved, with no other residual ocular problems other than hyperopia and presbyopia.

With respect to impairment of visual acuity, a compensable rating is warranted where corrected distant visual acuity is 20/40 and in the other eye of 20/50; or, vision in one eye of 20/70 and 20/40 in the other eye; or, vision of 20/100 in one eye and 20/40 in the other eye. However, given that VA examinations document corrected distant vision of 20/40 or greater in both eyes, a higher rating is not warranted on this basis.  VA and private treatment records do not otherwise include visual acuity findings indicating vision loss to a compensable level.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's optic neuritis is not shown to involve any other factor that would warrant higher evaluation of the disability under any other provisions of the rating schedule. In particular, there is no indication of impairment of visual fields or incapacitating episodes related to the Veteran's optic neuritis.

Accordingly, a compensable rating for optic neuritis is not warranted.

J.  All Increased Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders, as the Board notes that the Veteran has been awarded a TDIU. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a combined 100 percent evaluation (regardless of the grant of increased ratings noted above) for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that while a 50 percent rating for headaches is warranted, increased ratings for the remaining claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Effective Date

A. Headaches

The Veteran is seeking an effective date earlier than January 29, 2010 for the award of service connection for headaches.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (former regulation).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In October 2013, the Veteran submitted a statement indicating that he was seeking compensation benefits for headaches.

In August 2014 rating decision, the RO granted service connection for headaches as residual of multiple sclerosis, effective the October 13, 2013 date of receipt of claim.  In February 2015, the Veteran submitted a notice of disagreement indicating that he disagreed with the effective date of this award.

During the course of his appeal, in an August 2015 rating decision, the RO awarded an increased rating for headaches and essentially with the Veteran, assigning an earlier effective date from January 29, 2010, the date of receipt of claim for increased rating for headaches.

To the extent that the Veteran seeks an effective date earlier than January 29, 2010, by way of history, the Veteran sough service connection for multiple sclerosis following service and was awarded service connection in November 1995, effective July 1, 1995, the day following his discharge from service.

In August 2001, the Veteran submitted a written statement noting that his multiple sclerosis had progressed, and now included severe atrophy of the brain, impotence, and numbness in both hands.  The RO issued a decision pertaining to these claims in April 2002, granting separate ratings for urinary incontinence, impotence and neuropathy of the right and left upper extremities, while denying service connection for lower extremity neuropathy and atrophy of the brain.  

The next correspondence from the Veteran regarding a compensation claim was the January 2010 claim for increased for multiple sclerosis.  A that time, the Veteran submitted a statement from his physician dated in August 2002, discussed the cognitive and motor/sensory effects of multiple sclerosis and resulting necessary work restrictions.

On review, the Board finds no documents of record that may be reasonably construed as constituting a formal or informal claim for headaches prior to January 2010.

Applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Board acknowledges that earlier treatment records around time of his claim for compensation in 2002 do reflect complaint and treatment of headaches. 

However, regardless of the alleged onset or manifestations of the disabilities, there is no indication of claim for compensation for headaches, and "the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswel v. Nicholson, 20 Vet. App. 501, 504 (2006).  The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  In this case, the Veteran sought increase for his multiple sclerosis in April 2002, and noted residual complication of numbness of the hands, impotence, and atrophy of the brain; headaches were not identified.  There is no other communication of record identifying that the Veteran was seeking compensation for headaches prior to the October 2013 written correspondence.

Accordingly, the Board finds that an effective date earlier than January 29, 2010 is not warranted.

B. TDIU

The Veteran also contends that he is entitled to an earlier effective date for the award of a TDIU.

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

As noted above, unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a). If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C.A. § 5110(b)(1). The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2).

A claim for TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran first filed an application for TDIU, VA Form 21-8940 in March 2010.  While the claim was initially denied, the RO subsequently granted entitlement to a TDIU in an August 2015 rating decision, effective the January 29, 2010 date of receipt of claim for increase of multiple sclerosis.

Prior to January 29, 2010, a 60 percent combined rating was in effect for the Veteran's service connected disabilities.  The Veteran's multiple sclerosis with optic eye atrophic was rated as 30 percent disabling, while urinary incontinence, neuropathy of the right and left upper extremity, and tinnitus were each rated as 10 percent disabling.  Even acknowledging that these disabilities, with the exception of tinnitus, are of common etiology (multiple sclerosis and residuals) and can be considered as one disability, the Veteran did not meet the criteria for award of a TDIU prior to January 29, 2010.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, a discussion of whether the Veteran was unemployable during this period is still warranted.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On his application for TDIU, the Veteran reported that he last worked in July 2006 in telecommunications.

Here, the Veteran has not presented any specific argument as to why he believes he is entitled to an effective date for TDIU prior to January 2010; however, the Board notes that he has been unemployed since July 2006.  Given that the Veteran was working until July 2006, the records does not reflect unemployability prior to this date.

The Board notes that there is little medical evidence for the period from July 2006 to January 2010, when he TDIU went into effect.

Along with his claim for increased in January 2010, the Veteran submitted a report dated in August 2002 from his treating physicians reflecting that the Veteran needed work accommodations due to his multiple sclerosis to continue working with the U.S. Arm Forces Retirement Home, including intermittent breaks, help with cognitive tasks, written instructions for complex tasks, and organized work equipment.  However, these report does not indicate inability to work, as is evidenced by the fact that the Veteran continued working until 2006.

On VA treatment in 2009, the Veteran reported cognitive difficulties with memory and multi-tasking.

Social Security Administration (SSA) records reflect that the Veteran was found to be no employed as of April 1, 2010, when financial records showed his last FICA earnings were below the ceiling for substantially gainful activity.  These records also include a psychiatric disability evaluation report noting that the Veteran worked in February 2008 for one month as a corrections officer, but he quit because he had difficulty understanding instructions and had a difference of opinion with his corrections officer.  As noted above, SSA evaluation reports dated in 2009 reflect decreased strength and loss of sensation of the extremities, as well as some cognitive impairment.

The SSA  disability determination indicates that he Veteran was found to be unemployed due to severe impairment stemming from cognitive disorder, major depressive disorder, and multiple sclerosis.  The Board notes that, prior to January 2010, the Veteran was not service-connected for depressive disorder or a psychiatric disorder.

In sum, the record reflects that the Veteran was working until July 2006, and that he required accommodations at work.  Certainly, the impairments from his service connected disabilities impacted his ability to work and perform certain tasks.  However, there is no indication that all forms of substantially gainful employment consistent with the Veteran's background was precluded. Thus, the preponderance of the competent evidence of record does not demonstrate that the Veteran's service-connected disabilities stemming from his multiple sclerosis, alone were to such a severity to preclude substantially gainful employment prior to January 2010.

Regarding the Veteran's other service-connected disability, the treatment records do not show that his tinnitus limited his employability during this time period, and the Veteran has not indicated such.

In the absence of evidence that the Veteran's service-connected disabilities alone render him unemployable, referral of the case to the Director of Compensation Service for consideration of a TDIU rating on an extraschedular basis prior to January 29, 2010, is not warranted.  As the preponderance of the evidence is against the claim for an earlier effective date for the award of a TDIU, the benefit-of-the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 40 percent for urinary incontinence, residual of multiple sclerosis, is denied.

Entitlement to a rating in excess of 40 percent for neuropathy of the right upper extremity, residual of multiple sclerosis, is denied.

Entitlement to a rating in excess of 30 percent for neuropathy of the left upper extremity, residual of multiple sclerosis, is denied.

Entitlement to a rating in excess of 20 percent for neuropathy of the right lower extremity with disturbances in gait and balance, residual of multiple sclerosis, is denied.

Entitlement to a rating in excess of 20 percent for neuropathy of the left lower extremity with disturbances in gait and balance, residual of multiple sclerosis, is denied.

Entitlement to a rating in excess of 50 percent for headaches, residual of multiple sclerosis, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for bowel dysfunction, residual of multiple sclerosis, is denied

Entitlement to a compensable rating for impotence, residual of multiple sclerosis, is denied.

Entitlement to a rating  in excess of 30 percent for swallowing difficulty, residual of multiple sclerosis is denied.  

Entitlement to a compensable rating for optic atrophy of the left eye, residual of multiple sclerosis is denied.

Entitlement to an effective date earlier than January 29, 2010 for the award of service connection for headaches, residual of multiple sclerosis, is denied.

Entitlement to an effective date earlier than January 29, 2010 for the award of a TDIU is denied. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


